ON MOTION FOR REHEARING
The appellant says that it had no burden of proof as to damages because the evidence conclusively established as a matter of law that the appellee had prevented the appellant from completing performance under the contract.
It was held in Sanderson v. Sanderson, 130 Tex. 264, 109 S.W.2d 744 (1937) and in Tex-Craft Builders, Inc. v. Allied Constructors of Houston, 465 S.W.2d 786 (Tex.Civ.App.1971, writ ref., n. r. e.) that the applicable rule is: “where a party in whose favor something is to be done prevents that performance and the other party is not in default, a recovery may be had as if the act had been performed.”
Even if we could say that the evidence compels a finding that appellee prevented appellant from completing its performance of the contract we would still be unable to say, from the record in this case, that the trial court was not entitled to make a presumed finding that the appellant was in default. Stated another way, we cannot say that the appellant was wrongfully prevented from performing the remainder of its contract.
Appellant’s motion for rehearing is overruled.